Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey A. Berkowitz, Reg. # 36743  on 2/2/22. Claims 16-25, 27-33 are amended (Claim 24 is cancelled), as follows:
Claim 16 (Currently Amended) A communication apparatus for controlling accessible one or more browser functions of a physical side of a remote or virtual desktop environment, comprising: a physical unit of a user on the physical side, the physical unit configured to set up a virtual desktop infrastructure (VDI) between the physical unit and a virtual unit assigned to said  user, on a virtual or remote side; the physical unit having a first web browser and a local device controller that is assigned to a local device application programming interface (API) for controlling local media via a local media channel; the virtual unit having a second web browser; each of the first web browser and the second web browser has at least one browser function related to real-time data communication, wherein a VDI-aware Web Real-Time Communication (WebRTC) application is implemented in the second web browser in the virtual  unit and a Web Remote Desktop Service (Wards) application is implemented in the first web browser in the physical unit; said WebRDS application implemented in the first web browser and the VDI-aware WebRTC application implemented in the second web browser are configured to establish a WebRTC data channel between   physical unit and the virtual unit so that the VDI-aware WebRTC application implemented in the second web browser controls said 

Claim 17 (Currently Amended) The communication apparatus of claim 16, wherein each of said at least one browser function relates to real-time data handling at the physical unit for media data that includes at least one of audio data, video data, speech data, transaction data, and gaming data.

Claim 18 (Currently Amended) The communication apparatus of claim 16, wherein the at least one browser function  includes at least one of: utilizing said WebRTC data channel invoking media capturing or replaying  capabilities of devices of the physical unit, and an RTC peer connection API utilizing said WebRTC data channel invoking corresponding WebRTC protocols establishing a real-time data connection from the physical unit to a third party on behalf of the virtual unit.

Claim 19 (Currently Amended) The communication apparatus of claim 16, wherein the first WebRTC media engine is enabled and assigned to a first data channel API implemented in said first web browser running at the physical unit and the second WebRTC media engine is enabled and assigned to a  second data channel API implemented in said second web browser running at the virtual unit.

Claim 20 (Currently Amended) The communication apparatus of claim 16, wherein said at least one browser function includes capturing or replay of end-to-end real-time data delivered or received towards  a third party, and wherein said local device API is enabled in said first web browser run at the physical unit.

Claim 21 (Currently Amended) The communication apparatus of claim 16, wherein a head-less WebRTC extension is implemented in the WebRDS application implemented in the first web browser physical  unit, said head-less WebRTC extension comprising a data channel server cooperable with a first data channel API assigned to said first WebRTC media engine enabled in said first web browser running at the physical unit.

Claim 22 (Currently Amended) The communication apparatus of claim 21, wherein the head-less WebRTC extension is a downloaded JavaScript code.

Claim 23 (Currently Amended) The communication apparatus of claim 21, further comprising a step of downloading   said WebRDS application to said first web browser running at said physical unit from a remote WebRDS server, said WebRDS application including said head-less WebRTC extension.

Claim 24 (Currently Amended) The communication apparatus of claim 21, wherein said head-less WebRTC  extension is implemented in said first web browser independently from said WebRDS application.

Claim 25 (Currently Amended) The communication apparatus of claim 16, wherein said VDI-aware WebRTC application comprises a WebSocket client cooperable with a WebSocket stack implemented and assigned to a WebSocket API enabled in said second web browser run at the virtual unit.

Claim 27 (Currently Amended) The server of claim 26, wherein the server is configured to control the accessible browser functions of said further web browser running at the physical unit utilizing said WebRTC data channel via a control process comprising: controlling the further web browser so that a virtual desktop infrastructure (VDI) WebRTC application remotely controls a local device controller of the physical unit that is assigned to a local device application programming interface (API) for controlling local media           via a local media channel.

Claim 28 (Currently Amended) The server of claim 27, wherein the accessible browser functions of said further web browser relates to real-time data handling at the physical unit for media data that includes at least      one of audio data, video data, speech data, transaction data, and gaming data.

Claim 29 (Currently Amended) The server of claim 27, wherein the accessible browser functions of said further web  browser includes at least one of: utilizing said WebRTC data channel to invoke media capturing or replaying capabilities  of devices of the physical unit, and an RTC peer connection API utilizing said WebRTC data channel to invoke corresponding WebRTC protocols establishing a real-time data connection from the physical unit  to a third party on behalf of the virtual unit.

Claim 30 (Currently Amended) The server of claim 27, wherein the accessible browser functions of said further web browser includes capturing or replaying of end-to-end real-time data delivered or received towards a third party.

Claim 31 (Currently Amended) The server or claim 27, wherein said WebRTC data channel is establishable between  a first WebRTC media engine enabled and assigned to a first data channel API implemented in said further web browser running at the physical unit and a second WebRTC media engine enabled and assigned to a second data channel API implemented in said web browser running at  the virtual unit.

Claim 32 (Currently Amended) A method of controlling one or more accessible browser functions of a physical side  of a remote or virtual desktop environment, said method comprising: setting up a virtual desktop infrastructure (VDI) between a physical unit of a user on a  physical side, and a virtual unit assigned to said user, on a virtual or remote side; running a first web browser at the physical unit and a second web browser at the virtual unit, wherein each web browser has at least one browser function, wherein the VDI-aware application is implemented in the second web browser in the virtual unit that is assigned to a WebSocket application programming is implemented by a Web Real-Time Communication (WebRTC)    at the virtual unit; establishing a WebRTC data channel between a first media engine of the a second media engine of the second web browser;    controlling said at least one browser function of said first web browser running at the  physical unit remotely by the virtual unit utilizing the WebRTC data channel established between the  physical unit and the virtual unit.

Claim 33 (Currently Amended) The method of claim 32, wherein the WebRTC data channel is established between a first WebRTC media engine enabled and assigned to a first WebRTC  WebRTC media engine enabled and assigned to a second WebRTC  

Claim 34 Cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199